Citation Nr: 1327421	
Decision Date: 08/27/13    Archive Date: 09/05/13

DOCKET NO.  05-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for peripheral neuropathy as a result of exposure to herbicides has been submitted.

2.  Entitlement to service connection for bladder cancer, to include as due to exposure to Agent Orange or other herbicides.

3.  Entitlement to service connection for a prostate disability, to include prostate cancer, claimed as due to bladder cancer or exposure to Agent Orange or other herbicides.

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder.

5.  Entitlement to a compensable rating for asbestosis.

6.  Entitlement to an initial rating greater than 30 percent prior to February 1, 2008 and 50 percent from February 1, 2008, for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Robert M. Kampfer


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from June 2004, September 2007, and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran testified before a Veterans Law Judge (VLJ), who has since retired, at a videoconference hearing in January 2006.  In September 2006, the Board issued a decision denying service connection for bladder cancer and remanding the issue of entitlement to a compensable rating for asbestosis.

The Veteran appealed the Board's September 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a September 2007 Order, the Court granted the motion, vacated the Board's September 2006 decision, and remanded this case to the Board for readjudication.  

In November 2007, the Veteran indicated that he did not wish to appear at another Board hearing concerning the issue decided herein.

In March 2008, the Board requested a medical opinion from the Veterans Health Administration.  In a January 2009 decision the Board again denied service connection for bladder cancer.  The Veteran subsequently appealed that decision to the Court.  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a December 2009 Order, the Court granted the motion, vacated the Board's January 2009 decision, and remanded this case to the Board for readjudication.  

In May 2010, the Board requested another medical opinion from the Veterans Health Administration.  In a February 2011 decision the Board again denied service connection for bladder cancer.  In May 2011, the Veteran filed with the Board a Motion for Reconsideration of the February 2011 Board decision.  In July 2011, the Motion for Reconsideration was denied by the Board.  The Veteran subsequently appealed the February 2011 Board decision to the Court.  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a June 2012 Order, the Court granted the motion, vacated the Board's February 2011 decision, and remanded this case to the Board for readjudication.  Pursuant to the joint motion to vacate and June 2012 Order, the Board provided the Veteran and his representative notice and a copy of the VHA opinion received prior to the February 2011 Board decision.  

As to the Veteran's peripheral neuropathy claim, the December 2010 rating decision declined reopening the claim finding no new and material evidence had been submitted.  The subsequent March 2011 statement of the case (SOC), however, reopened the claim and denied it on the merits.  Regardless of RO actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

In addition, the Board notes that the above-referenced December 2010 rating decision adjudicated the Veteran's claim for entitlement to a compensable rating for asbestosis as stemming from a claim for increased rating received in 2010.  As discussed above, however, the claim for a compensable rating for asbestosis was remanded by the Board in September 2006 and subsequent to that time a supplemental statement of the case (SSOC) was never issued nor was the claim recertified to the Board for adjudication, although the initial development ordered by the September 2006 Board remand was otherwise completed.  As such, the Board finds that the Veteran's claim for entitlement to a compensable rating for asbestosis stems from the above-referenced June 2004 rating decision.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.  The VA medical records attached to Virtual VA are either duplicative of evidence in the claims folder or are not pertinent to the issue of whether bladder cancer is related to service, to include presumed exposure to agent orange therein.  Accordingly, a waiver of agency of original jurisdiction review is not necessary.  38 C.F.R. § 20.1304 (2012).

Finally, the Board notes that in general it is precluded from considering additional pertinent evidence in the first instance.  See 38 C.F.R. § 20.1304.  In this case, the Veteran has submitted several waivers of review by the agency of original jurisdiction as to multiple specific pieces of submitted evidence.  See, e.g., statements dated in November 2008, July 2010 and February 2013.  That said, several documents have been submitted since the last supplemental statement of the case that have not been considered by the RO and have not been explicitly waived by the Veteran.  In a statement dated in July 2013, however, the Veteran explicitly waived consideration of the accompanying evidence and, of even greater significance, indicated that he would like the Board to immediately proceed with adjudication of his appeal.  The Board finds that it is reasonable to construe such waiver as encompassing all additional evidence received subsequent to the last supplemental statement of the case as the benefits sought by the waiver (i.e. the immediate adjudication of the claim by the Board and avoidance of a remand) would be negated if the July 2013 waiver of RO consideration is not so construed.  As such, the Board may proceed with appellate consideration of the issues on appeal.

All issues save entitlement to service connection for bladder cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

2.  The preponderance of the evidence is against a finding that the Veteran's bladder cancer was caused by or is otherwise related to his active service, to include as due to presumed exposure to herbicide agents therein.


CONCLUSION OF LAW

A bladder cancer disability was not incurred in service and is not otherwise related to service, nor may it be presumed to have been incurred in or otherwise related to service.  38 U.S.C.A. § 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's bladder cancer claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in March 2004 satisfied many of the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  While this letter did not provide the Veteran with information on how disability ratings and effective dates are determined, several subsequent letters specifically addressing other claims provided this notice.  To the extent that these letters were not sufficient to inform the Veteran specifically as to his bladder cancer claims, since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA outpatient treatment records are in the file.  Post service private medical records identified by the Veteran have been associated with the claims file.  Neither the Veteran nor his representative has asserted that there is additional evidence not of record that is relevant to the claim decided herein.  

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  With respect to the Veteran's bladder cancer claim, the Board obtained an opinion from a physician from the Veterans Health Administration (VHA) in May 2008.  As will be discussed in greater detail below, as certain aspects of the opinion provided were considered inadequate, the Board obtained another VHA medical opinion that was received in August 2010, with an addendum received in January 2011.  The August 2010 and January 2011 addendum included consideration of the Veteran's relevant medical history and previous examinations and included an adequate analysis to support the opinion rendered.  The August 2010 VHA opinion and subsequent addendum opinion are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In July 2013, the Board provided the Veteran and his representative with copies of the opinion and addendum and an opportunity to respond in accordance with 38 C.F.R. § 20.903(a) (2012).  A response was received at the Board in August 2013, accompanied by a medical statement and a waiver of agency of original jurisdiction (AOJ) review of the evidence.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit has stated that competent medical evidence is not required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition, the lay person is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  In the instant case, there is no presumed service connection because the Veteran's bladder cancer was not shown to have manifested within one year of discharge.    

Alternatively, a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2012); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

If a Veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Under Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102- 4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600- 08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009) (adding AL amyloidosis to the list of presumptive disabilities in the regulation).

The most recent issuance by the Secretary has added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010); 38 C.F.R. § 3.309(e).

Bladder cancer has been specifically ruled out as due to herbicides on a presumptive basis.  See Notice, 68 Fed. Reg. 27,630, 27,634 (May 20, 2003).  Accordingly, the claimed disorder cannot be presumed to be due to Agent Orange exposure.  Nevertheless, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In order to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The service treatment records for the Veteran are negative for bladder cancer, and there is no allegation or indication that the disability was manifested within one year after service.  His post-service medical records show that in December 2003 he was diagnosed with bladder cancer.  He subsequently underwent cystoscopic extraction of the bladder tumor.

In a letter dated in January 2004, the Veteran's private physician, F.A.L., M.D., reported that a pathology report showed that the Veteran had low grade cancer of the bladder.  Dr. L noted that the Veteran had spent time in the military in Southeast Asia and was exposed to Agent Orange.  He further noted that "review of the literature reveals that the National Academy of Sciences and the Institute of Medicine has determined in 1996 that there was an association between urinary bladder cancer and exposure to Agent Orange in Vietnam veterans."  

In a treatment report dated in February 2004, S.S., M.D., a private cancer specialist, reported at the end of a paragraph detailing the Veteran's past medical history that, "[m]ixed in with his back problems, as well as his bladder cancer, which may, in part, be related to exposure to Agent Orange, [the Veteran] is seeking disability."

The April 2005 statement of the case referenced information published in the Federal Register on June 24, 2002, based on an ongoing review of disorders associated with herbicide exposure performed by the National Academy of Sciences.  It was noted that, in a 2002 Update, NAS concluded there was no evidence to support changing the categorization that there was inadequate or insufficient information regarding an association between exposure to herbicides and urinary bladder cancer.  See 67 Fed. Reg. 42,603 (June 24, 2002).

The statement of the case also referenced the publication "Veterans and Agent Orange: Update 1996," by the NAS, which concluded that there was "limited/suggestive evidence of no association between exposure to herbicides . . . and urinary bladder cancer." (emphasis added.)

In a May 2008 opinion, a VA physician opined that the Veteran's bladder cancer was "less likely as not" related to herbicide exposure.  In the opinion, the VA physician noted that the main risk factor for bladder cancer is tobacco use, with other less common risk factors being various occupational chemical exposures and Agent Orange did not fall within these chemical classes.  The VA physician also noted that there appears to be a familial/genetic component to bladder cancer.  She indicated that the Veteran's personal risk factor for bladder cancer was most likely cigarette smoking for 6 to 8 years.  However, she also wrote that once the risk factor is removed, such as with cigarette smoking, the risk of bladder cancer developing is reduced to near zero and the record indicates that the Veteran stopped smoking in 1974 or 1980.  The Veteran used chewing tobacco on a daily basis from approximately 1974 to 2005, and the physician noted that there has been no evidence linking chewing tobacco with bladder cancer, although "the same chemicals are present in the tobacco as in cigarette smoke.  Additional information on this matter would be useful."  The VA physician also noted that Dr. L's letter dated in January 2004 (which cited NAS literature from 1996) was "incorrect in the wording used regarding bladder cancer," noting that the actual information from the NAS publication which Dr. L cited was that there was "limited/suggestive evidence of no association between exposure to herbicides . . . and urinary bladder cancer."  (Emphasis added).  She further noted that since 2002 there had been no studies published in the Federal Register or elsewhere which have linked herbicides to bladder cancer.  Finally, the VA physician noted that the mechanism of injury of chemicals, either environmental or occupational, to the urinary bladder epithelium is based on a frequent or continuous exposure, but indicated that the Veteran had sustained no exposure to Agent Orange for almost four decades before the disease arose.  In October 2008, the Board sent the Veteran and his then authorized representative a copy of the opinion and provided an opportunity to respond.  The Veteran responded in November 2008 and waived review of additional evidence that was submitted. 

In a letter dated in November 2008, Dr. G, a private physician, indicated that the Veteran had been followed in his urology office since March 2004.  Dr. G noted the Veteran had a history of "heavy" Agent Orange exposure in Vietnam, and that "[b]ased on the information at hand" it was "as likely as not" that the Veteran's bladder cancer was related to exposure to Agent Orange.  Dr. G. wrote that he understood that this association may not be definitively known, but noted that, given that the Veteran had quit smoking some 30 years before developing a bladder tumor, he could "think of no other environmental exposures beyond the Agent Orange which may have been contributory to his developing a bladder tumor in 2003."  Dr. G wrote in March 2010 that the Veteran had used chewing tobacco "sparingly" between the mid 1970s and 2005, and quit smoking 30 years before the development of bladder cancer.  He also wrote that the Veteran had a history of "significant" Agent Orange exposure in Vietnam. Dr. G opined that it is more likely than not that the Veteran's Agent Orange exposure was more contributory to his development of bladder cancer than his tobacco use.

Dr. T, a VA hematologist and oncologist, wrote in an August 2010 statement that in his opinion it was unlikely that the Veteran's bladder cancer is causally related to his exposure to Agent Orange or other herbicides in Vietnam.  He included a study that showed no statistical difference between marijuana use and incidence of transitional cell carcinoma between people who were and were not exposed to Agent Orange.  In an undated addendum, received by the Board in January 2011, Dr. T explained that the authors of the above-referenced study found a "lack of statistical difference between the two groups (exposure or no exposure to Agent Orange)."  Due to the nature of Agent Orange exposure only retrospective data was available and, as such, more contemporary data would be difficult to find than the 2006 study.  As such, the VA oncologist concluded that it was unlikely that the Veteran's bladder cancer was causally related to his exposure to Agent Orange or other herbicides in Vietnam.  

In support of his claim, in February 2013 the Veteran submitted a letter from a private legal nurse consultant.  The nurse consultant noted review of the Veteran's claims file and discussed the Veteran's medical and service history.  As others previously, she noted that cigarette smoking was the most important cause of bladder cancer, but that smoking cessation reduces the cancer risk by 50 percent after only a few years and risk returned to that of nonsmokers after six, fifteen, and twenty years.  Such was significant in this case, as the Veteran had quit smoking 30 years previously.  She also discussed the absence of medical evidence showing a link between smokeless tobacco and bladder cancer.  The Veteran's history also was negative for bladder cancer.  Finally, she stated, "I realize there is no definitive studies specifically linking Agent Orange to bladder cancer.  However, given the fact that [the Veteran] quit smoking 30+ years prior to the diagnosis of bladder cancer resulting in risk of that of a nonsmoker, coupled with his lack of familial/genetic risk factors, and lack of exposure to other known carcinogens beyond Agent Orange, the veteran's exposure to Agent Orange would be a reasonable explanation for the development of bladder cancer."  As such, she concluded that it was at least as likely as not that the Veteran's exposure to Agent Orange caused or substantially contributed to the development of bladder cancer.

Based on the evidence above, the Board will presume that the Veteran was exposed to Agent Orange or other herbicides during military service.  Moreover, the Veteran was diagnosed with bladder cancer in December 2003.  The crucial inquiry, therefore, is whether the Veteran's bladder cancer was caused by or otherwise related to herbicide exposure or any other incident of service.  Based on the preponderance of the evidence of record, the Board concludes it was not.

In analyzing the Veteran's claim, the Board acknowledges that there is conflicting evidence of record regarding the etiology of the Veteran's bladder cancer.

On the one hand, there are multiple letters from private medical professionals (outlined above) that suggest or opine as to a link between in-service Agent Orange exposure and the Veteran's subsequent diagnosis of bladder cancer.  The Board finds these opinions of extremely limited probative value.

In that regard, Dr. L wrote that the NAS determined in 1996 that there is an association between urinary bladder cancer and exposure to Agent Orange.  However, the Board cannot give probative value to Dr. L's opinion because it is not supported with any cites to specific NAS studies, and the record contains authoritative information to the contrary, including an excerpt from a 1996 NAS study which specifically did not determine that there is an association between bladder cancer and Agent Orange exposure.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion based upon inaccurate factual premise has no probative value).  The 1996 NAS study concluded that there was "limited/suggestive evidence of no association between exposure to herbicides...and urinary bladder cancer."  (Emphasis added.)  Furthermore, a VA physician noted in a May 2008 decision that Dr. L was incorrect about the conclusion of the NAS study in regard to bladder cancer and Agent Orange exposure.

Dr. S wrote in February 2004 that the Veteran's bladder cancer may be related to Agent Orange exposure.  This opinion is insufficient to support a claim of service connection because of its speculative nature.  See Bostain v. West, 11 Vet. App. 127 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

The Board also ascribes extremely limited probative value to Dr. G's November 2008 and March 2010 opinions.  In his opinion Dr. G wrote that the association between bladder cancer and Agent Orange exposure could not be definitely known but, given that the Veteran stopped smoking 30 years before developing a bladder tumor, he could think of no other environmental exposures beyond Agent Orange that could have contributed to the bladder tumor.  Dr. G wrote in March 2010 that it "is more likely than not that the Veteran's Agent Orange exposure is more contributory to his development of bladder cancer than tobacco use."  Unfortunately, Dr. G did not refer to any studies or evidence showing that there is a positive correlation between bladder cancer and Agent Orange exposure.  Therefore, it is not clear how he determined that Agent Orange is more likely than not a more contributory cause to bladder cancer than tobacco use or other potentially intercurrent factors, and only limited probative value can be given to his opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board also finds the conclusions of the February 2013 private legal nurse consultant of limited probative value.  The legal nurse consultant's opinion was based on the absence of other known risk factors for bladder cancer and the known causative association between herbicide exposure and certain other types of cancer.  However, the consultant acknowledged that "there are no definitive studies specifically linking Agent Orange to bladder cancer."  

On the other hand, there are multiple opinions from VA medical professionals that conclude that it is less likely than not that the Veteran's bladder cancer was caused by or is otherwise related to his in-service exposure to Agent Orange.  Of these opinions, the Board also cannot give significant probative value to the May 2008 VA physician's opinion as it relates to the relationship between tobacco use, herbicide exposure, and the Veteran's bladder cancer, due to inconsistencies in the stated rationale.  The physician opined that the Veteran's bladder cancer was less likely as not related to herbicide exposure.  She noted that the main risk for bladder cancer is tobacco use.  However, she also stated that once the risk is removed, such as by stopping smoking, the risk is reduced to near zero, and that the record shows that the Veteran stopped smoking in 1974 or 1980.  The Veteran used chewing tobacco on a daily basis from approximately 1974 to 2005.  The physician noted that there has been no evidence linking chewing tobacco with bladder cancer and that additional information on this would be useful since the same chemicals are present as in cigarette smoke.  

Probative value is lacking in the May 2008 VA opinion to the extent that the rationale does not explain why it was less likely than not that the bladder cancer was due to herbicide exposure given that the main risk factor identified was tobacco use and that the Veteran had stopped smoking years before being diagnosed.  Furthermore, the physician acknowledged being unsure of any link between bladder cancer and chewing tobacco.  The Court has stated that "most of the probative value of a medical opinion comes from its reasoning," and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  See id.

The Board, however, does ascribe probative value to that portion of the May 2008 VA physician's statement regarding Dr. L being incorrect regarding the 1996 NAS study, because the NAS study is of record and does not support Dr. L's contentions, as outlined above.  It is also noted that the May 2008 VA physician wrote that since 2002 there had been no studies published establishing a link between herbicides and bladder cancer.

By contrast to most of the above, the Board finds Dr. T's August 2010 opinion and January 2011 addendum of significant probative value.  In his August 2010 opinion Dr. T cited a study, which primarily considered the effects of marijuana use on transitional cell carcinoma.  The Board notes that Dr. T was not basing his opinion on whether the Veteran had smoked marijuana.  Instead, Dr. T noted that the study included a group that had been exposed to Agent Orange and that there was no statistical difference in incurrence of transitional cell carcinoma between the group that had, and the group that had not, been exposed to Agent Orange.  In his January 2011 addendum, Dr. T further explained that the conclusion that the Veteran's bladder cancer was not likely causally related to Agent Orange exposure was supported by the above-referenced study's findings of a lack of statistical difference between those exposed and not exposed to Agent Orange in the incurrence of transitional cell carcinoma.  As Dr. T's opinion provided a thorough and comprehensive rationale in support of his conclusion that was based on review of the Veteran's claims file (including his lay contentions and the other medical opinions of record (save for the subsequent February 2013 letter discussed above)) and peer-reviewed studies supporting his conclusion, the Board ascribes the August 2010 opinion and January 2011 addendum significant probative value.  See id.  

The Board has considered the February 2013 arguments of the Veteran's attorney that Dr. T's opinion "is contrary to the record on the issue of evidence of supporting causes for the bladder cancer and consequently should not be given any significant weight as to speculation on other causes."  As discussed above, however, Dr. T's opinion relied on a specific medical study that showed no statistically-significant relationship between herbicide exposure and bladder cancer.  Far from being "contrary to the record" these cited findings are supported by the NAS findings that "the credible evidence against an association between herbicide exposure and urinary bladder cancer outweighs the credible evidence for such an association."  The Board finds the above conclusions, based on scientific studies showing no statistically-significant relationship between herbicide exposure and bladder cancer, to be of significantly greater probative value than the unsubstantiated private opinions.  

The Board also has considered the August 2013 arguments of the Veteran's representative that the provider of the August 2010 VHA opinion and January 2011 addendum, Dr. T., "is not an independent medical expert as contemplated in 38 U.S.C. § 7109.  Rather, he is the employee of an interested party in this case."  Initially, the Board notes that 38 U.S.C.A. § 5103A(d) specifically authorizes VA to obtain an examination or opinion when such is necessary to make a decision on the claim and in 38 C.F.R. § 20.901 VA has interpreted 38 U.S.C.A. §§ 5103A(d) and 7109 to allow the procurement of VHA opinions.  In this case, the Board offered to remand the Veteran's claim for RO consideration of the August 2010 VHA opinion and January 2011 addendum.  The Veteran declined.  Furthermore, a VA employee is not an "interested party" in the adjudication of VA benefits claims.  See Evans v. Shinseki, 25 Vet. App. 7, 14 (2011) (stating that the VA system is "veteran-friendly" and "non-adversarial"); Kouvaris v. Shinseki, 22 Vet. App. 377, 381 (2009) (noting that the veterans benefits system is a "veteran-friendly" system).  It is unclear what VA and Dr. T's "interest" would be in the Veteran's claim, other than the fair and impartial adjudication of that claim.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428 (2011) (holding that the Board has a duty to procure evidence in an impartial, unbiased, and neutral manner).  As such, the Board finds the arguments of the Veteran's representative to be without merit.

The Board has considered the arguments of the Veteran and his attorney representative that his bladder cancer was caused by or otherwise related to exposure to Agent Orange in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of bladder cancer incurred decades after exposure to Agent Orange or service in general falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  During the Board hearing, the Veteran testified that he was told by Dr. L that the National Academy of Sciences had attributed bladder cancer in Vietnam veterans to agent orange exposure and that he had submitted that statement to VA.  The Board has already addressed this medical statement above.  In light of the foregoing, the Board affords significantly more weight to the fully explained conclusions of Dr. T, which were based on a review of the claims file, the Veteran's contentions, and peer-reviewed data.

Upon review of the foregoing evidence, the Board concludes that the preponderance of the evidence is against finding that the Veteran's bladder cancer was caused by or otherwise related to in-service exposure to herbicides.  

As such, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Service connection for bladder cancer is denied.


REMAND

In the Veteran's April 2011 substantive appeal on the issues of entitlement to a compensable rating for asbestosis, entitlement to service connection for prostate cancer and an acquired psychiatric disorder other than PTSD, and whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for peripheral neuropathy, he requested a Board hearing at a local VA office before a member of the Board.  In a subsequent April 2011 communication to the Board, the Veteran requested that the Board hearing be by videoconference.  There is no subsequent evidence that the Veteran waived his right to a Board hearing, but no Board hearing was scheduled for these issues.

As to the Veteran's claims for increased rating for PTSD and entitlement to TDIU, the Veteran asserted in the substantive appeal that the issue pertaining to depression is related to PTSD and should be included either as a basis for increase or as a separate rating.  The RO appears to have accepted a March 2010 statement as the Veteran's substantive appeal to the Board concerning the issues of PTSD and TDIU.  While this statement does not include a request for a Board hearing, in light of the assertions made in the substantive appeal that the service connection issue is related to the increased rating issue, this must be remanded as well.  Action on the TDIU claim is deferred.

The Court has determined that the Veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2012).  In this case, the Veteran properly requested a Board hearing via videoconference and has not withdrawn that hearing request.  Accordingly, the Veteran should be afforded a hearing before the Board as requested.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a videoconference hearing before a VLJ of the Board for the above-referenced issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


